                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                    Plaintiff,

        v.                                    CRIMINAL NO. 1:17CR32-12
                                                   (Judge Keeley)

TIFFANY EDWARDS,

                    Defendant.

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1512),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        On    October     11,   2019,   the    defendant,     Tiffany    Edwards

(“Edwards”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

Two    of    the   Superseding    Indictment.       Edwards   stated    that   she

understood that the magistrate judge is not a United States

district judge, and consented to pleading before the magistrate

judge.       This Court had referred the guilty plea to the magistrate

judge for the purposes of administering the allocution pursuant to

Federal Rule of Criminal Procedure 11, making a finding as to

whether      the   plea   was   knowingly     and   voluntarily   entered,     and

recommending to this Court whether the plea should be accepted.

        Based upon Edwards’s statements during the plea hearing and

the testimony of Mark Trump, Officer, Mon County Task Force, and

Don Boykin, Agent, Internal Revenue Service, the magistrate judge

found that Edwards was competent to enter a plea, that the plea was
USA v. EDWARDS                                         1:17CR32-12

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1512),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

freely and voluntarily given, that she was aware of the nature of

the charges against her and the consequences of her plea, and that

a factual basis existed for the tendered plea. The magistrate judge

entered an Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) (dkt. no. 1512) finding a factual basis for the

plea and recommended that this Court accept Edwards’s plea of

guilty to Count Two of the Superseding Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Edwards’s guilty plea, and ADJUGES her GUILTY of the crime

charged in Count Two of the Superseding Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                2
USA v. EDWARDS                                                 1:17CR32-12

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1512),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

       1.   The Probation Officer shall undertake a presentence

investigation of Edwards, and prepare a presentence report for the

Court;

       2.   The Government and Edwards shall provide their versions

of the offense to the probation officer by November 5, 2019;

       3.   The presentence report shall be disclosed to Edwards,

defense counsel, and the United States on or before December 20,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

       4.   Counsel may file written objections to the presentence

report on or before January 8, 2020;

       5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 17, 2020;

and

       6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the




                                      3
USA v. EDWARDS                                                1:17CR32-12

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1512),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before January

17, 2020.

     The magistrate judge continued Edwards on bond pursuant to the

Order Setting Conditions of Release (dkt. no. 11) entered on Jun3

8, 2017.

     The    Court   will   conduct    the   sentencing   hearing   for   the

defendant on January 29, 2020 at 2:00 P.M. at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 28, 2019


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
